DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 12/15/2021.
Election/Restrictions
Claims 20, 29, and 35 are allowable. The restriction requirement among Species IA and Species IB, as set forth in the Office action mailed on 12/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/10/2020 is still in effect. Claims 5 and 14, directed to Species IB remain withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication (see the attached communications) with Jong H. Lee (Reg. No. 62,376) on 02/11/2022.
The application has been amended as follows:
Claim 27 dated 12/15/2021 is cancelled.
Claim 29 dated 12/15/2021 is amended by replacing lines 13-17 of Claim 29 with:
-- a P-type drift region disposed between the first N-type well region or second N-type well region and the P-type well region, and abutting the first N-type well region or second N-type well region and the P-type well region;
an N-type deep well region overlapping the first N-type well region or second N-type well region and in direct contact with the first N-type well region or second N-type well region;--
Allowable Subject Matter
Claims 20-26 and 28-39 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising a P-type drift region disposed between and abutting the P-type well region and the N-type well region; a P-type deep well region disposed under the P-type well region, overlapping the P-type drift region, and having a horizontal length greater than that of the P-type well region; and a gate electrode on the P-type well region and having a ring shape with straight sections between rounded corners in plan view in combinations with other claim limitations as required by claim 20.
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising a P-type drift region disposed between and abutting the P-type well region and the first N-type well region or second N-type well region; a P-type deep well region disposed under the P-type well region and having a horizontal length greater than that of the P-type well region; and a gate electrode on the P-type well region and having a ring shape with straight sections between rounded corners in plan view in combinations with other claim limitations as required by claim 29.
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising a P-type drift region disposed between and abutting the P-type well region and the N-type well region; a P-type deep well region disposed under the P-type drain region formed in the P-type well region, overlapping the P-type drift region, and having a horizontal length greater than that of the P-type well region; and a gate electrode on the P-type well region and having a ring shape with straight 
The dependent claims 21-26, 28, 30-34, and 36-39 are allowable by virtue of the dependence upon the claims 20, 29, and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891